Case 1:18-cr-00601-PGG Document 341
                                337 Filed 09/08/20
                                          09/04/20 Page 1 of 1




                            The application is granted. Zapata-Castro's sentencing is
                            adjourned from October 6, 2020 (see Dkt. No. 314) to
                            November 20, 2020 at 9:00 a.m. Defendant's sentencing
                            submission is now due by October 30, 2020, and the
                            Government's sentencing submission by November 6, 2020.




                            September 8, 2020
